 

Exhibit 10.1

VOTING AND SUPPORT AGREEMENT

THIS AGREEMENT made as of the 8th day of November, 2010 (the “Agreement”).

 

BETWEEN:    (the “Shareholder”) AND:    QUEST SOFTWARE, INC., a corporation
governed by the laws of Delaware (“Parent”) AND:    BOLTS ACQUISITION
CORPORATION (“Acquisition Sub”)

WHEREAS the Shareholder is the direct or indirect beneficial owner of, or has
control or direction over, that number of issued and outstanding common shares
(the “Common Shares”) and/or issued and outstanding Series A Preferred Shares
(the “Preferred Shares”) of BakBone Software Incorporated (the “Company”) as set
forth on Schedule A attached to this Agreement;

AND WHEREAS Parent, Acquisition Sub and the Company propose to enter into the
Arrangement Agreement (as hereinafter defined) providing for the arrangement
involving Parent, Acquisition Sub, the Company and the securityholders of the
Company pursuant to Section 192 of the Canada Business Corporations Act on and
subject to the terms of the Arrangement Agreement, the result of which shall be
the acquisition of the Company by Parent or Acquisition Sub (which, together
with the other transactions contemplated by the Arrangement Agreement, is
collectively referred to in this Agreement as the “Arrangement”);

AND WHEREAS this Agreement sets out the terms and conditions of the agreement of
the Shareholder to: (i) support the Arrangement, (ii) vote or cause to be voted
all of the Subject Shares (as hereinafter defined) in favour of the Arrangement
Resolution (as hereinafter defined); and (iii) comply with the restrictions,
obligations and covenants set forth in this Agreement;

AND WHEREAS the Shareholder acknowledges that: (i) Parent and Acquisition Sub
would not enter into the Arrangement Agreement but for the execution and
delivery of this Agreement by the Shareholder; and (ii) it is a condition of
Parent’s and Acquisition Sub’s obligations under the Arrangement Agreement to
consummate the Arrangement that this Agreement shall not have been terminated;

THIS AGREEMENT WITNESSES THAT, in consideration of Parent and Acquisition Sub
entering into the Arrangement Agreement and of the premises and the respective
covenants and agreements herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
each of the parties hereto, the parties hereto hereby covenant and agree as
follows:



--------------------------------------------------------------------------------

 

ARTICLE 1

INTERPRETATION

 

1.1 Definitions

In this Agreement:

 

(a) “Acquisition Proposal” has the meaning assigned to such term in the
Arrangement Agreement;

 

(b) “Affiliate” of a specified Person means a Person who, directly or indirectly
through one or more intermediaries, controls, is controlled by or is under
common control with such specified Person. The term “control” (including the
terms “controlling,” “controlled by” and “under common control with”) means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract, or otherwise;

 

(c) “Arrangement Agreement” means the arrangement agreement dated the date
hereof among Parent, Acquisition Sub and the Company, as it may be amended from
time to time in accordance with its terms;

 

(d) “Arrangement Resolution” means the resolution to be considered and if
thought fit, passed, by the Securityholders at the Meeting to approve the Plan
of Arrangement to be substantially in the form and content of Annex B to the
Arrangement Agreement;

 

(e) “Business Day” means any day on which commercial banks are generally open
for business in San Diego, California, and Calgary, Alberta, other than a
Saturday or a Sunday;

 

(f) “Company Options” means options to purchase Common Shares from the Company,
whether granted by the Company pursuant to the 2000 Stock Option Plan, the 2002
Stock Option Plan or the BakBone Software Incorporated 2003 Equity Incentive
Plan or otherwise;

 

(g) “Company Shareholders” means holders of Company Shares, in their capacities
as such;

 

(h) “Company Shares” means, collectively, Common Shares and Preferred Shares;

 

(i) “Company Warrants” means warrants to purchase Common Shares from the
Company;

 

(j) “Effective Date” has the meaning assigned to such term in the Arrangement
Agreement;

 

(k) “Entity” means any corporation (including any non-profit corporation),
general partnership, limited partnership, limited liability partnership, joint
venture, estate, trust, company (including any company limited by shares,
limited liability company or joint stock company), firm, society or other
enterprise, association, organization or entity (including any Governmental
Authority);

 

- 2 -



--------------------------------------------------------------------------------

 

(l) “Final Order” means the final order of the Court approving the Arrangement
under the Canada Business Corporations Act as such order may be affirmed,
amended or modified by the Court at any time prior to the Effective Date, or, if
appealed, then, unless such appeal is withdrawn, abandoned or denied, as
affirmed or as amended on appeal;

 

(m) “Information Circular” means the notice of the Meeting and accompanying
management proxy circular, including all schedules and exhibits thereto, and
documents incorporated therein, to be sent to the Securityholders in connection
with the Meeting, as the same may be amended, supplemented or otherwise modified
subject to the Arrangement Agreement;

 

(n) “Interim Order” means the interim order of the Court in respect of the
Arrangement, as contemplated by Section 2.3 of the Arrangement Agreement,
providing for, among other things, the calling and holding of the Meeting, as
such order may be amended, modified, supplemented or varied by the Court;

 

(o) “Investment” has the meaning assigned to such term in Section 2.1(i);

 

(p) “Legal Requirement” means all applicable laws (statutory, common or
otherwise), statutes, by-laws, rules, regulations, treaties, ordinances,
conventions, orders, codes, policies, notices and directions (having the force
of law) and judicial, arbitral, administrative, ministerial or departmental
judgments, awards, injunctions, decrees, rulings or other requirements of any
Governmental Authority, court or other authority having jurisdiction over the
applicable party;

 

(q) “Meeting” means the special meeting of the Securityholders, including any
adjournment, adjournments, postponement or postponements thereof, to be called
in accordance with the Interim Order to consider the Arrangement Resolution;

 

(r) “Non-Arm’s Length Person” has the meaning assigned to such term in
Section 2.1(i);

 

(s) “Per Share Common Purchase Price” has the meaning assigned to such term in
the Arrangement Agreement.

 

(t) “Per Share Preferred Purchase Price” has the meaning assigned to such term
in the Arrangement Agreement.

 

(u) “Person” means an individual or Entity;

 

(v) “Plan of Arrangement” means the plan of arrangement substantially in the
form and content of Annex C to the Arrangement Agreement as amended, varied or
supplemented from time to time in accordance with the Plan of Arrangement or
Section 9.1 of the Arrangement Agreement or made at the direction of the Court
in the Final Order;

 

(w) “Securityholders” at any time means, collectively, the Company Shareholders,
holders of Company Options and holders of Company Warrants at such time;

 

- 3 -



--------------------------------------------------------------------------------

 

(x) “Subject Shares” means all the Common Shares, Preferred Shares and Company
Options which the Shareholder beneficially owns, directly or indirectly, or over
which the Shareholder has control or direction, as set forth on Schedule A
attached to this Agreement, together with any additional Common Shares,
Preferred Shares, Company Options and any other voting securities of the Company
which the Shareholder becomes the beneficial owner, directly or indirectly, or
over which the Shareholder obtains control or direction, whether by acquisition
after the date of the Agreement or otherwise including, without limitation, any
Common Shares issued upon exercise of Company Options, if any;

 

(y) “Subsidiary” of the Company, Parent or any other Person means an Person with
respect to which such Person directly or indirectly owns, beneficially or of
record, (A) an amount of voting securities or other interests in such Person
that is sufficient to enable such Person to elect at least a majority of the
members of such Person’s board of directors or comparable governing body, or
(B) at least 50% of the outstanding equity interests issued by such Person; and

 

(z) “Superior Proposal” has the meaning assigned to such term in the Arrangement
Agreement.

 

1.2 Definitions in Arrangement Agreement

All terms used in this Agreement that are not defined in Section 1.1 or
elsewhere herein and that are defined in the Arrangement Agreement shall have
the respective meanings assigned to them in the Arrangement Agreement.

ARTICLE 2

COVENANTS OF THE SHAREHOLDER

 

2.1 Negative Covenants

On the terms and subject to the conditions of this Agreement, the Shareholder
hereby covenants and agrees in favour of Parent and Acquisition Sub that, from
the date hereof until the termination of this Agreement in accordance with
Article 4, and except as otherwise provided in this Agreement, the Shareholder
will:

 

(a) not, directly or indirectly, through any officer, director, employee,
representative or agent of the Shareholder, (i) solicit, initiate, knowingly
facilitate or knowingly encourage (including by way of furnishing information or
entering into any form of agreement, arrangement or understanding) the
initiation of any inquiries or proposals regarding an Acquisition Proposal,
(ii) participate in any discussions or negotiations, furnishing information
relating to the Company or any of its Subsidiaries or offer or provide access to
the properties, assets, books or records of the Company or any of its
Subsidiaries or otherwise cooperate in any way with, any proposal or offer or
any other efforts or attempts that constitute or may lead to, an Acquisition
Proposal, or (iii) approve, accept or enter into any contract, understanding or
arrangement in respect of an Acquisition Proposal;

 

- 4 -



--------------------------------------------------------------------------------

 

(b) immediately terminate any existing discussions, solicitations or
negotiations with any Person (other than Parent and Acquisition Sub) with
respect to any proposal that constitutes, or may reasonably be expected to
constitute, an Acquisition Proposal whether or not initiated by the Shareholder;

 

(c) as soon as practicable and, in any event, within 24 hours following receipt
thereof, notify the Company, at first orally and then in writing, of any future
Acquisition Proposal or any inquiry or proposal that could lead to an
Acquisition Proposal received after the date hereof, of which any of its
officers, directors, employees, representatives or agents are or become aware,
or any amendments or material correspondence with respect to the foregoing and a
description of the material terms and conditions thereof (including the identity
of the Person making such proposal, inquiry or request) together with a copy of
all documentation relating to any such proposed Acquisition Proposal;

 

(d) not release or permit the release of any Person from or waive any
confidentiality, non-solicitation or standstill agreement to which the
Shareholder and any such Person are parties;

 

(e) not option, sell, transfer, gift, assign, redeem, exercise any right (other
than pursuant to Section 2.2(c)) in respect of, pledge, encumber, grant a
security interest in, hypothecate or otherwise convey any of the Subject Shares,
or any right or interest therein (legal or equitable), whether by actual
disposition, derivative transaction or otherwise, to any Person or group or
enter into any agreement, commitment or understanding to do any of the
foregoing;

 

(f) except in accordance with Section 2.2, not grant or agree to grant any
proxy, power of attorney or other right to vote, dispose, or exercise control or
direction over, the Subject Shares, or enter into any voting trust, vote pooling
or other agreement with respect to the right to vote, call meetings of
Securityholders or give consents or approval of any kind as to the Subject
Shares;

 

(g) not vote or cause to be voted, not tender or deposit or cause to be tendered
or deposited, and not exercise or cause to be exercised any rights in respect of
any the Subject Shares in connection with any Acquisition Proposal;

 

(h) not do indirectly that which the Shareholder may not do directly in respect
of the restrictions on the Shareholder’s rights with respect to the Subject
Shares pursuant to this Agreement, including, but not limited to, the sale of
any direct or indirect holding company or trust of the Shareholder or the
granting of a proxy on the Subject Shares of any direct or indirect holding
company or trust of the Shareholder which would have, indirectly, the effect
prohibited by this Agreement;

 

(i)

from and after the date hereof, and for a period of 24 months following the
Effective Date, neither the Shareholder, or any Person with whom the Shareholder
does not deal at arm’s length within the meaning of the Income Tax Act (Canada)
(the “Non-Arm’s Length Person”), nor any corporation in which the Shareholder or
the Non-Arm’s Length Person is a “specified shareholder” within the meaning of
the Income Tax Act (Canada),

 

- 5 -



--------------------------------------------------------------------------------

 

shall own, purchase or acquire, directly or indirectly, any shares, partnership
interests, loans, indebtedness, or any other form of securities (including
options to acquire any of the foregoing) (collectively referred herein as
“Investment”) in Parent, Acquisition Sub or any of their Affiliates; and

 

(j) publicly announce the Shareholder’s intention to do any of the foregoing.

 

2.2 Support of the Arrangement

On the terms and subject to the conditions of this Agreement, the Shareholder
hereby covenants and agrees in favour of Parent and Acquisition Sub that, from
the date hereof until the termination of this Agreement in accordance with
Article 4, the Shareholder will:

 

(a) take all action necessary to vote or cause to be voted (and not withdraw)
the Subject Shares in favour of the Arrangement Resolution at the Meeting
including in connection with any separate vote of any sub group of
Securityholders that may be required to be taken including, without limitation,
duly instructing any intermediaries who hold the Subject Shares to so vote the
Subject Shares and, in furtherance of the foregoing, the Shareholder will
deliver no later than five Business Days prior to the date of the Meeting a duly
executed proxy or a duly executed voting instruction form to the intermediary
through which the Shareholder holds the Shareholder’s beneficial interest in the
Subject Shares (provided that if the Shareholder is a non objecting beneficial
owner, such voting instructions shall be delivered directly to the Company), in
each case with a copy to Parent and Acquisition Sub concurrently, and directing
the proxyholder or instructing the intermediary, as the case may be, that the
Subject Shares be voted at the Meeting in favour of the Arrangement Resolution
and any such proxy or voting instructions shall not be revoked without the
written consent of Parent and Acquisition Sub;

 

(b) take all action necessary to vote or cause the Subject Shares to be voted
(and not withdrawn) against any Acquisition Proposal at any meeting of
Securityholders called for the purpose of considering same including, without
limitation, duly directing proxyholders or instructing any intermediaries who
hold the Subject Shares on behalf of the Shareholder to so vote the Subject
Shares;

 

(c)

if the Arrangement Agreement is amended, or superseded by any further agreement,
arrangement or understanding, such that the acquisition of control of the
Company and its Subsidiaries, or the acquisition of all or substantially all of
the assets of the Company, by Parent or Acquisition Sub or any of their
Affiliates is provided for by means of an alternative structure (“Alternative
Structure Transaction”), the Shareholder shall, for greater certainty during the
term of this Agreement, upon Parent’s written request, use the Shareholder’s
commercially reasonable efforts, at no cost to the Shareholder, to assist
Parent, Acquisition Sub and any of their Affiliates to successfully complete
such transaction, including without limitation by (i) depositing the
Shareholder’s Subject Shares into a take-over bid and not withdrawing them,
and/or (ii) voting or causing to be voted all of the Subject Shares in favour
of, and not dissenting from, such Alternative Structure Transaction; provided,
however, that the Shareholder’s obligations under this Section 2.2(c) are
conditional upon (A) the consideration per Common Share and/or

 

- 6 -



--------------------------------------------------------------------------------

 

Preferred Share, as the case may be, to be received by the Shareholder under
such Alternative Structure Transaction being in the same form as, and being
equal to or greater than, the Per Share Common Purchase Price and/or the Per
Share Preferred Purchase Price, as the case may be, to be received by the
Shareholder pursuant to the Arrangement, and (B) such Alternative Structure
Transaction not having any other adverse effect on the Shareholder, including
with respect to tax consequences.

 

2.3 Superior Proposal

If a Superior Proposal is made, the Shareholder hereby agrees, subject to the
termination of this Agreement in accordance with Article 4, that it shall
continue to comply with its restrictions, obligations and covenants as set forth
in this Agreement.

 

2.4 Fiduciary Duties of Shareholder

Notwithstanding any provision of this Agreement to the contrary, a Shareholder
or a shareholder, officer or director of a Shareholder that is a director or
officer of the Company shall not be limited or restricted in any way whatsoever
in the exercise of his or her fiduciary duties as a director or officer of the
Company or any of its Subsidiaries, including without limitation, responding in
his or her capacity as a director or officer of the Company or any of its
Subsidiaries to a bona fide written Acquisition Proposal and providing
information to the Person making such Acquisition Proposal provided that the
Company Board has determined in good faith, after receiving the advice of its
outside legal counsel and financial advisor, that such Acquisition Proposal
received by the Company constitutes or could reasonably be expected to lead to a
Superior Proposal and subject to compliance with the Arrangement Agreement.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Shareholder

The Shareholder hereby represents and warrants to and covenants with Parent and
Acquisition Sub as follows, and acknowledges that Parent and Acquisition Sub are
relying upon such representations, warranties and covenants in entering into
this Agreement:

 

(a) where the Shareholder is not an individual, the Shareholder is existing and
organized under the Legal Requirements of the jurisdiction pursuant to which it
was formed and organized and has the requisite power and authority to own the
assets it currently owns and to conduct its business as it is now being
conducted;

 

(b)

the Shareholder has the requisite individual or entity power and authority to
enter into this Agreement and to perform and carry out its obligations
hereunder. Where the Shareholder is not an individual, the execution and
delivery of this Agreement by the Shareholder, the performance of the
Shareholder’s obligations under this Agreement and the completion by the
Shareholder of the transactions contemplated hereby have been duly authorized by
the board of directors/trustees of the Shareholder, and no other proceedings to
be completed or consent to be obtained by the Shareholder are or will be

 

- 7 -



--------------------------------------------------------------------------------

 

necessary for the corporate authorization of this Agreement and the transactions
contemplated hereby;

 

(c) this Agreement has been duly executed and delivered by the Shareholder and,
assuming the due execution and delivery of this Agreement by Parent and
Acquisition Sub, constitutes a legal, valid and binding obligation of the
Shareholder enforceable against the Shareholder in accordance with its terms,
except as may be limited by bankruptcy, insolvency and other Legal Requirements
affecting the enforcement of creditors’ rights generally and subject to the
qualification that equitable remedies may only be granted in the discretion of a
court of competent jurisdiction;

 

(d) the execution and delivery of this Agreement and the completion by the
Shareholder of the transactions contemplated hereby:

 

  (i) will not, where the Shareholder is not an individual, conflict with the
articles, by-laws, partnership agreement, declaration of trust or other
constating documents of the Shareholder;

 

  (ii) will not conflict with, result in the breach of or constitute a default
under any agreement, indenture, contract, lease, deed of trust, licence, option,
instrument or other commitment, whether written or oral, to which the
Shareholder is a party or by which the Shareholder is or may be bound; and

 

  (iii) do not and will not constitute a breach of or violation of or default
(or an event which with notice or lapse of time or both would become a default)
under any Legal Requirement binding upon the Shareholder;

 

(e) the only securities of the Company owned directly or indirectly by or
controlled by or under the direction of the Shareholder are the securities set
forth on Schedule A attached to this Agreement and, in the case of Subject
Shares beneficially owned, the Shareholder is the sole beneficial owner of such
securities. The number and class of such securities that are held through an
intermediary are set forth on Schedule A attached to this Agreement. The
Shareholder has the exclusive right to deal with and exercise all voting rights
attributable to the Subject Shares as provided in this Agreement. The
Shareholder does not own, directly or indirectly, any securities of any of the
Company’s Subsidiaries;

 

(f) no Person has any agreement, warrant or option or any right capable of
becoming an agreement, warrant or option for the purchase of any of the Subject
Shares or any right or interest therein (legal or equitable);

 

(g) none of the Subject Shares is subject to any proxy, voting trust, vote
pooling or other agreement with respect to the right to vote, call meetings of
Securityholders or give consents or approvals of any kind;

 

(h)

there are no claims, investigations, actions, suits or proceedings existing,
pending, inchoate, or (to the knowledge of the Shareholder) threatened against
or affecting the Shareholder, whether at law or in equity or before or by, and
there are no judgments, decrees, rules or orders of any Governmental Authority
which adversely affect, or could

 

- 8 -



--------------------------------------------------------------------------------

 

reasonably be expected to adversely affect, the ability of the Shareholder to
consummate the transactions contemplated hereby;

 

(i) the Shareholder (i) has not made any payment or loan to, or borrowed any
monies from or is otherwise indebted to, the Company or any of its Subsidiaries;
or (ii) is not a party to any agreement or understanding with the Company or any
of its Subsidiaries or any officer, director or employee of the Company or any
of its Subsidiaries. As part or in the context of the Arrangement, the
Shareholder will not, directly or indirectly, receive any “collateral benefit”
as such term is defined in Multilateral Instrument 61-101 – Protection of
Minority Shareholders in Special Transactions of the Canadian Securities
Administrators;

 

(j) no sanction, ruling, consent, order, exemption, permit, declaration, filing,
waiver or other approval of any Governmental Authority or other Person is
required to be obtained by the Shareholder in connection with the execution and
delivery of this Agreement, the performance by the Shareholder of its
obligations hereunder and the consummation by the Shareholder of the
transactions contemplated hereby; and

 

(k) neither the Shareholder nor any Non-Arm’s Length Persons own, directly or
indirectly, an Investment in Parent, Acquisition Sub or any of their Affiliates.

 

3.2 Representations and Warranties of Parent and Acquisition Sub

Parent and Acquisition Sub hereby jointly and severally represent and warrant to
and covenant with the Shareholder as follows, and acknowledge that the
Shareholder is relying upon such representations, warranties and covenants in
entering into this Agreement:

 

(a) Parent is existing and organized under the Legal Requirements of Delaware
and has the requisite power and authority to own the assets it currently owns
and to conduct its business as it is now being conducted. Acquisition Sub is
existing and organized under the Legal Requirements of Canada and has the
requisite power and authority to own the assets it currently owns and to conduct
its business as it is now being conducted;

 

(b) each of Parent and Acquisition Sub has the requisite power and authority to
enter into this Agreement and to perform and carry out its obligations
hereunder. The execution and delivery of this Agreement by Parent and
Acquisition Sub, the performance of Parent’s and Acquisition Sub’s obligations
under this Agreement and the completion by Parent and Acquisition Sub of the
transactions contemplated hereby have been duly authorized by the board of
directors of Parent and Acquisition Sub, respectively, and no other proceedings
to be completed or consent to be obtained by Parent and Acquisition Sub are or
will be necessary for the corporate authorization of this Agreement and the
transactions contemplated hereby;

 

(c)

this Agreement has been duly executed and delivered by each of Parent and
Acquisition Sub and, assuming the due execution and delivery of this Agreement
by the Shareholder, constitutes a legal, valid and binding obligation of Parent
and Acquisition Sub, enforceable against Parent and Acquisition Sub in
accordance with its terms, except as may be limited by bankruptcy, insolvency
and other Legal Requirements affecting the

 

- 9 -



--------------------------------------------------------------------------------

 

enforcement of creditors’ rights generally and subject to the qualification that
equitable remedies may only be granted in the discretion of a court of competent
jurisdiction; and

 

(d) the execution and delivery of this Agreement and the completion by each of
them of the transactions contemplated hereby:

 

  (i) will not conflict with Parent’s and Acquisition Sub’s articles and
by-laws; and

 

  (ii) do not and will not constitute a breach of or violation of or default (or
an event which with notice or lapse of time or both would become a default)
under any Legal Requirement binding upon Parent or Acquisition Sub.

 

3.3 Survival

The representations and warranties of the Shareholder and of Parent and
Acquisition Sub set out in Sections 3.1 and 3.2, respectively, shall survive and
shall continue in full force and effect for the benefit of the Shareholder and
of Parent and Acquisition Sub, respectively, until the termination of this
Agreement in accordance with its terms.

ARTICLE 4

TERMINATION

 

4.1 Termination by Parent and Acquisition Sub

Parent and Acquisition Sub when not in material default in the performance of
their respective obligations under this Agreement, may, without prejudice to any
of their respective rights hereunder and in their sole discretion, terminate
this Agreement by written notice to the Shareholder if:

 

(a) any of the representations and warranties of the Shareholder under this
Agreement (except for the representations and warranties set forth in
Sections 3.1(d)(ii), 3.1(d)(iii) and 3.1(j)) shall not be true and correct in
all respects;

 

(b) any of the representations and warranties of the Shareholder set forth in
Sections 3.1(d)(ii), 3.1(d)(iii) or 3.1(j) shall not be true and correct in all
material respects; or

 

(c) the Shareholder shall not have performed in any material respect any
covenant required to be performed by it under this Agreement (unless such
non-performance, if capable of being remedied, is remedied by the Shareholder
within ten (10) days from the date of notice of such non-performance from Parent
or unless such non-performance is a direct result of any non-performance by
Parent or Acquisition Sub of its obligations under this Agreement).

 

- 10 -



--------------------------------------------------------------------------------

 

4.2 Automatic Termination

This Agreement shall automatically terminate, without any action on the part of
Parent, Acquisition Sub, the Shareholder or any other Person, on the earliest to
occur of the following: (i) the date upon which the Arrangement is completed;
(ii) the date upon which the Arrangement Agreement is terminated in accordance
with its terms; and (iii) the date upon which Parent, Acquisition Sub and the
Shareholder mutually agree by written instrument to terminate this Agreement.

 

4.3 Effect of Termination

If this Agreement is terminated in accordance with this Article 4, the
provisions of this Agreement will become void and no party hereto shall have
liability to any other party hereto, except in respect of a breach of this
Agreement which occurred prior to such termination and the Shareholder shall be
entitled to withdraw any form of proxy or voting instructions in respect of the
Arrangement Resolution which the Shareholder may have given. Notwithstanding
anything to the contrary contained in this Agreement, the covenants and
obligations of the Shareholder set out in Section 2.1(i) shall survive the
termination of this Agreement and shall continue in full force and effect for
the benefit of Parent and Acquisition Sub.

ARTICLE 5

GENERAL

 

5.1 Further Assurances

Each of the Shareholder, Parent and Acquisition Sub will, from time to time,
execute and deliver all such further documents and instruments and do all such
acts and things as the other parties hereto may reasonably require and at the
requesting party’s cost to effectively carry out or better evidence or perfect
the full intent and meaning of this Agreement.

 

5.2 Investigation by Parties

No investigations made by or on behalf of Parent or Acquisition Sub or any of
their authorized agents at any time shall have the effect of waiving,
diminishing the scope of or otherwise affecting any representation, warranty or
covenant made by the Shareholder herein or pursuant hereto.

 

5.3 Additional Securities

In the event that the Shareholder acquires any additional Common Shares,
Preferred Shares, Company Options or any other voting securities of the Company
after the date hereof, then the Shareholder shall notify Parent and Acquisition
Sub of such event and Parent and Acquisition Sub may prepare and deliver to the
Shareholder an updated Schedule A attached to this Agreement whereupon such
updated Schedule A shall be deemed to form part of this Agreement.

 

- 11 -



--------------------------------------------------------------------------------

 

5.4 Assignment

This Agreement may not be assigned by any party hereto without the express prior
written consent of the other parties hereto, provided that Parent and/or
Acquisition Sub may assign all or any part of their rights and/or obligations
under this Agreement to a direct or indirect wholly owned Subsidiary of Parent
or Acquisition Sub, or an Affiliate of Parent or Acquisition Sub, without
consent, but, if such assignment takes place, Parent and Acquisition Sub shall
continue to be liable jointly and severally with the assignee for any
obligations hereunder.

 

5.5 Public Announcements

Except to the extent required by Legal Requirements, no public announcement or
press release concerning the matters referred to in this Agreement may be made
by Parent or Acquisition Sub or by the Shareholder without the prior written
consent of the other parties hereto, such consent not to be unreasonably
withheld. Except to the extent required by Legal Requirements, no copy of this
Agreement may be provided by Parent and Acquisition Sub or by the Shareholder to
any other Person, except their respective directors, officers, employees,
advisors or lenders, without the prior written consent of the other parties
hereto, such consent not be unreasonably withheld. The provisions of this
Agreement may be summarized in the Information Circular, and in any material
change report filed by the Company in connection with the public announcement of
the Arrangement.

 

5.6 No Third Party Beneficiaries

This Agreement shall be binding upon and inure solely to the benefit of each of
the parties hereto, and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person any right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.

 

5.7 Waiver

No waiver, whether by conduct or otherwise, of any of the provisions of this
Agreement shall be deemed to constitute a waiver of any other provisions
(whether or not similar) nor shall such waiver constitute a continuing waiver
unless otherwise expressly provided in an instrument duly executed by the
parties to be bound thereby.

 

5.8 Time

Time shall be of the essence of this Agreement.

 

5.9 Governing Law and Venue

This Agreement shall be governed by and construed in accordance with the
domestic Legal Requirements of the Province of Alberta and the federal laws of
Canada applicable therein without giving effect to any choice or conflict of law
provision or rule (whether of the Province of Alberta or any other jurisdiction)
that would cause the application of the Legal Requirements of any jurisdiction
other than the Province of Alberta and the laws of Canada applicable therein.

 

- 12 -



--------------------------------------------------------------------------------

All disputes arising out of or in connection with this Agreement shall be solely
and exclusively resolved by a court of competent jurisdiction in the Province of
Alberta. The parties hereby consent to the jurisdiction of the Courts of Alberta
and waive any objections or rights as to forum nonconvenience, lack of personal
jurisdiction or similar grounds with respect to any dispute relating to this
Agreement.

 

5.10 Entire Agreement

This Agreement, including the schedules hereto, constitutes the entire agreement
and understanding between and among the parties hereto with respect to the
subject matter hereof and supersedes any prior agreement, representation or
understanding with respect thereto.

 

5.11 Amendments

This Agreement may not be modified, amended, altered or supplemented, except
upon the execution and delivery of a written agreement executed by all of the
parties hereto.

 

5.12 Notices

Any notice, request, consent, agreement or approval which may or is required to
be given pursuant to this Agreement shall be in writing and shall be
sufficiently given or made if delivered, or sent by telecopier, in the case of:

 

(a) Parent or Acquisition Sub, addressed as follows:

Quest Software, Inc.

5 Polaris Way

Aliso Viejo CA 92656

United States of America

 

  Attention: David Cramer

  Facsimile No: (949) 754-8799

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

650 Town Center Drive

20th Floor

Costa Mesa CA 92626-1925

United States of America

 

  Attention: Charles K. Ruck

  Facsimile No: (714) 755-8290

and a copy (which shall not constitute notice) to:

 

- 13 -



--------------------------------------------------------------------------------

 

Stikeman Elliott LLP

1155 René-Lévesque Blvd. West

40th Floor

Montreal QC H3B 3V2

 

  Attention: John W. Leopold

  Facsimile No: (514) 397-3422

 

(b) the Shareholder, addressed as follows:

Attention:

Facsimile No:

with a copy (which shall not constitute notice) to:

Cooley LLP

3175 Hanover Street

Palo Alto, CA 94304-1130

 

  Attention: David A. Lipkin

  Facsimile No: 650-849-7400

and

Burnet, Duckworth & Palmer LLP

Suite 1400, 350 7th Ave SW

Calgary, AB T2P 3N9

 

  Attention: Kelsey Clark

  Facsimilie No: 403-260-0391

or to such other address as the relevant Person may from time to time advise by
notice in writing given pursuant to this Section. The date of receipt of any
such notice, request, consent, agreement or approval shall be deemed to be the
date of delivery or sending thereof if sent or delivered during normal business
hours on a Business Day at the place of receipt and, otherwise, on the next
following Business Day.

 

5.13 Specific Performance and other Equitable Rights

The Shareholder recognizes and acknowledges that this Agreement is an integral
part of the Arrangement, that Parent and Acquisition Sub would not enter into
the Arrangement Agreement unless this Agreement was executed, and accordingly
acknowledges and agrees that a breach by the Shareholder of any covenants or
other commitments contained in this Agreement will cause Parent and Acquisition
to sustain injury for which it would not have an adequate remedy at law for
money damages. Each of the parties hereto agree that in the event of any breach
or threatened breach, the aggrieved or prospective aggrieved party (or parties)
shall be entitled to the remedy of specific performance of such covenants or
commitments and

 

- 14 -



--------------------------------------------------------------------------------

preliminary and permanent injunctive and other equitable relief in addition to
any other remedy to which it may be entitled, at law or in equity, and the
parties further agree to waive any requirement for the securing or posting of
any bond in connection with the obtaining of any such injunctive or other
equitable relief.

 

5.14 Expenses

Each of the parties hereto shall pay its respective legal, financial advisory
and accounting costs and expenses incurred in connection with the preparation,
execution and delivery of this Agreement and all documents and instruments
executed or prepared pursuant hereto and any other costs and expenses whatsoever
and howsoever incurred.

 

5.15 Counterparts

This Agreement may be executed in one or more counterparts which together shall
be deemed to constitute one valid and binding agreement, and delivery of the
counterparts may be affected by means of telecopier transmission.

[Signature Page follows]

 

- 15 -



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
written above.

 

     QUEST SOFTWARE, INC.      By:  

 

       Signature of Authorized Signatory       

 

       Name of Authorized Signatory       

 

       Title      BOLTS ACQUISITION CORPORATION      By:  

 

       Signature of Authorized Signatory       

 

       Name of Authorized Signatory       

 

       Title

 

      

 

Witness        Signature of Shareholder       

 

       Name of Shareholder       

 

       [Name of authorized signatory]

 

- 16 -



--------------------------------------------------------------------------------

 

SCHEDULE A

OWNERSHIP OF COMPANY SHARES

 

Beneficial Owner

   Number of
Common
Shares      Number of
Preferred
Shares      Number of
Company
Options      Description and
Number of other
voting securities
of the Company,
if any              

 

- 17 -